ACCEPTED
                                                                       14-15-00388-CV
                                                       FOURTEENTH COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 7/30/2015 10:35:33 AM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK

               NO. 14-15-00388-CV

    IN THE FOURTEENTH COURT OF APPEALS
                                           FILED IN
              HOUSTON, TEXAS         14th COURT OF APPEALS
                                                  HOUSTON, TEXAS
                                               7/30/2015 10:35:33 AM
                CHERYL E. HILL,                CHRISTOPHER A. PRINE
                                                        Clerk

                    Appellant,
                        V.

  FEDERAL NATIONAL MORTGAGE ASSOCIATION,

          NATIONSTAR MORTGAGE LLC.
                    Appellees.

UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
         TO FILE APPELLANT’S BRIEF



        On Appeal from Cause 2014-24269
        In the 281ST Judicial District Court
             Of Harris County, Texas
       Hon. Sylvia Matthews, Judge Presiding


                         RICARDO GUERRA
                         Lead Counsel for Appellant
                         State Bar No. 24074331
                         ERIC DAYS
                         State Bar No. 24082907
                         BRENT SMITH
                         State Bar No. 24083875
                         Law Offices of Rick Guerra
                         2211 Rayford Rd. Ste. 111 #134
                         Spring, TX 77386
                         Direct: 281-760-4295
                         FAX: 866-325-0341
Cheryl Hill TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Cheryl Hill, files this

Unopposed First Motion to Extend Time to File Appellant’s Brief.

       Appellant’s opening brief is currently due on August 5, 2015

       Counsel for Appellant requests a 30-day extension of time to file its brief, making

the brief due on September 4, 2015. This is the first request for extension of time to file

the opening brief.

       Counsel for Appellant relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the requested

extension:

       Counsel for Appellant has been participating in numerous depositions for

litigation pending in numerous counties including Harris County, Hidalgo County,

and Bexar County. Counsel has two trials scheduled in August, and counsel was

responsible for preparing responses to dispositive motions in those two cases.

Counsel also was responsible for an appellate brief in another matter that was filed

on July 8, 2015.

       Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.

       The undersigned has conferred with opposing counsel, and he has indicated that

his client does not oppose this motion.
       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion; therefore no verification is necessary under Rule of Appellate

Procedure 10.2.

                                 PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant’s Brief and extend the

Deadline for Filing the Appellant’s Brief up to and including September 4, 2015.

Appellant all other relief to which it may be entitled.

                                                      Respectfully submitted,

                                                      Law Offices of Rick Guerra

                                                      /s/ Ricardo Guerra
                                                      Ricardo Guerra
                                                      State Bar No. 24074331
                                                      Email: service@rickguerra.com
                                                      2211 Rayford Rd. Ste 111 #134
                                                      Spring, TX 77386
                                                      Direct: 281-760-4295
                                                      Fax: 866-325-0341
                                                      Attorney for Appellant
                           CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellee regarding this motion and that

Appellee is not opposed to this motion.

                                                    /s/ Ricardo Guerra
                                                    RICARDO GUERRA



                             CERTIFICATE OF SERVICE

       I certify that on July 30, 2015, a true and correct copy of Unopposed First Motion

for Extension of Time to File Appellant’s Brief was served by via e-filing on all counsel

of record.



                                                    /s/ Ricardo Guerra
                                                    RICARDO GUERRA